Citation Nr: 1125283	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969, and from February 1975 to February 1978.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In June 2008, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ). A transcript of this proceeding is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.                  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.

Based on the need for further specified evidentiary development, the Board previously remanded this matter in November 2008.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.
REMAND

Additional development must be undertaken before a comprehensive VA medical opinion is of record that properly addresses the determinative issue of causal nexus, that is, whether the Veteran's claimed back disability was incurred or aggravated during military service. 

The underlying purpose of the Board's remand in November 2008 was to obtain a medical opinion on this very same issue. To summarize the Board's previous observations in this regard, the Veteran had sustained an in-service injury consisting of a July 1976 motor vehicle accident when the jeep he was driving rolled over. There were periodic complaints of back problems thereafter, including on a January 1978 service discharge examination. More recently, there had been an April 2004 private MRI study of the lumbar spine indicating small central disc herniation at L5-S1. The Veteran now complained of continued lower back pain. The Board concluded that based upon the competent evidence of a current disability, and evidence that this condition may have been linked to the Veteran's military service, there was an obligation under VA's duty to assist to provide a medical examination. See 38 U.S.C.A. § 5103A(d). See too, McLendon, v. Nicholson, 20 Vet. App. 79 (2006). 

The requested VA Compensation and Pension examination was completed in December 2008. Following a physical exam, the diagnosis was lumbar strain, mildly active at the time of examination. The VA examiner then proceeded to offer this opinion:

	It is also my medical opinion that the Veteran's current low back condition
	is not caused by or a result of the Veteran's military service. My medical 	opinion is based upon the history and physical examination of the Veteran 	and the review of the claims file and the fact that the Veteran stated [during 	the examination interview] to have developed a low back condition many 	years after his military discharge upon a slip-and-fall injury at home 		March 17, 2008.


Unfortunately, the proffered opinion is deficient and in more than one regard.   

First, the VA examiner based much of his conclusion upon the fact that the Veteran had apparently sustained an intercurrent back injury in March 2008 that was felt to explain the onset of his lumbar strain as diagnosed, and thus provide a nonservice-related explanation for symptomatology. However, the opinion overlooks the fact that the Veteran had back problems much earlier than March 2008. This is substantiated by a February 2004 private x-ray study indicating mild degenerative changes of the lumbar spine. As mentioned, in April 2004 he was discovered to have had small central disc herniation at L5-S1. Private medical records from November 2005 also discuss extensive treatment for lumbar strain and general back pain (albeit, possibly related to another post-service work-related injury).                 Under these circumstances, the reported March 2008 slip-and-fall injury could not be the sole cause of the Veteran's back problems, and a comprehensive opinion should reflect this.

Second, the remaining rationale for the VA examiner's opinion, now excluding consideration of the March 2008 intercurrent injury, is left unstated. The examiner indicated only that his opinion was grounded in the medical history of the Veteran and a claims file review. A rationale that properly considers the symptoms and findings noted during service, as well as thereafter, is essential.

Consequently, the Board returns this case to the December 2008 VA examiner for a more definitive VA examination and opinion. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the claims folder to        the VA examiner who conducted the VA orthopedic examination of December 2008, and request a supplemental opinion. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is requested to again opine        as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lumbar spine strain is etiologically related to service, taking into account (1) all pertinent documented in-service treatment; (2) the Veteran's own competent description of relevant           in-service injury; (3) the onset of back problems               post-service as documented in a February 2004 x-ray study and thereafter; and (4) the clinical significance,          if any, of post-service intercurrent back injuries in November 2005, and March 2008. The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached           (i.e., what specific items of evidence from the claims file are the basis for the conclusion reached). 

Provided that the December 2008 examiner is not available, or is no longer employed by VA, schedule         the Veteran for an examination by an examiner who        has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal, in light of all additional evidence received.         If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


